06/23/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 20-0433


                                        DA 20-0433
                                     _________________

IN THE PARENTING OF:

T.J.E.,

               A Minor Child,

RACHEL RENE ERICKSON,
                                                                     ORDER
               Petitioner and Appellant,

      and

TRAVIS JOHN ERICKSON,

               Respondent and Appellee.
                                  _________________

          Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
          The Clerk is directed to provide a copy hereof to Rachel Rene Erickson, Travis John
Erickson, and to the Honorable Dan Wilson, District Judge.

                                                    For the Court,




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                      June 23 2021